.Per Curiam:
The allowance of counsel fee after the services were performed was unjustifiable by any provision of the Code of Civil Procedure, and, therefore, the judgment should be modified by striking out the counsel fee, and as modified affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Dowling, J., dissented in so far as the judgment below is affirmed. Judgment modified by striking out counsel fee, and as so modified affirmed, without costs. Order to be settled on notice.